Citation Nr: 9911787	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1967 to May 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions in 1994 and 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The veteran's claims for an increased evaluation for post-
traumatic stress disorder and service connection for malaria 
were remanded by the Board of Veterans' Appeals (Board) in 
March 1998.  The latter claim was granted by the RO in a 
September 1998 rating decision.

The veteran's representative has raised the issue of a 
compensable evaluation for malaria.  As this issue is not 
presently before the Board, it is referred to the RO for 
appropriate action.


REMAND

The veteran, at the time of a September 1998 VA psychiatric 
examination, indicated that he was receiving outpatient 
treatment at Joliet and, while VA records reflect that the 
veteran was scheduled for visits at the Joliet Clinic, all of 
the outpatient treatment records from this clinic are not 
included in the claims file.

The veteran's representative has requested that the veteran's 
claim for an increased evaluation be considered under the 
provisions of 38 C.F.R. § 3.321(b)(1)(1998).

In light of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should request copies of the 
veteran's outpatient treatment records, 
including those located at the Joliet 
Clinic, which have not been previously 
secured.  All documents obtained should 
be associated with the veteran's claims 
file.

2.  After completion of the above, the RO 
should review the record and readjudicate 
the veteran's claim for an increased 
evaluation for post-traumatic stress 
disorder, to include, for the period 
subsequent to November 6, 1996, 
consideration of both the old and new 
criteria applicable to psychiatric 
disorders under 38 C.F.R. Part 4, Code 
9411 (1998).  The RO is also requested to 
consider the veteran's claim under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Following review, if any determination made on the remaining 
claim is unfavorable to the veteran, a supplemental statement 
of the case which sets forth the evidence received since the 
most recent statement of the case should be issued to the 
veteran and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information and afford the 
veteran due process.  No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








